Citation Nr: 0723044	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from December 22, 2000 to October 15, 2003?

3.  What evaluation is warranted for PTSD from October 16, 
2003 to March 17, 2004?

4.  What evaluation is warranted for PTSD from March 18, 
2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred in service. 

2.  Between December 22, 2000, and October 15, 2003, the 
veteran's PTSD was not manifested by occupational and social 
impairment with deficiencies in most areas

3.  Between October 16, 2003 and March 17, 2004, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas.

4.  Since March 18, 2004, the veteran's PTSD has been 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred during military service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

2.  Between December 22, 2000, and October 15, 2003, the 
veteran's PTSD did not meet the criteria for entitlement to a 
70 percent schedular rating.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).

3.  Between October 16, 2003, and March 17, 2004, the 
veteran's PTSD met the criteria for entitlement to a 70 
percent schedular rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).

4.  Since March 18, 2004, the veteran's PTSD has met the 
criteria for entitlement to a 100 percent rating.   
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and an 
effective dates is assigned, that error was harmless as to 
the claim of entitlement to service connection for 
hypertension, and questions pertaining to those matters are 
moot.  It is premature to determine whether this failure was 
prejudicial without the RO entering a rating decision 
implementing this decision. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran appeals from the initial rating that was assigned 
for post traumatic stress disorder.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 since December 
22, 2000.  Under 38 C.F.R. § 4.130,  a  50 percent evaluation 
is warranted for occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material; forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting from the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV).  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Id. at 242.  

The DSM IV provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A GAF 
score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  It is 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.



I.  Entitlement to service connection for hypertension.

Background and Analysis

The veteran's August 1966 enlistment examination showed 
normal blood pressure readings.  

The service medical records indicate that on multiple 
occasions the veteran reported complaints of headaches, and 
was clinically found to have elevated blood pressure 
readings.  These dates included March 1968, April 1968, and 
November 1968.  The veteran's September 1969 separation 
examination recorded an elevated blood pressure reading of 
130/90.  

In October 2003, the veteran underwent a VA examination and 
was diagnosed with hypertension.  The examiner reported there 
was no record of elevated blood pressures from 1968 to 1996.  
It was the examiner's opinion that the elevation of blood 
pressure in 1968 was secondary to severe headaches.

In July 2004, a VA examiner noted that a review of the 
veteran's military records from March 1968 to September 1969 
indicated consistent readings of hypertension.  The examiner 
opined that while he often was subject to headaches in-
service there was no medical certainty whether the 
hypertension caused headaches or the headaches caused 
hypertension.  Still, the examiner noted that a review of 
medical records from June 1982 through October 2003 showed 
consistent hypertension even with antihypertensive 
medications.  The examiner stated that his record indicated a 
consistent pattern of hypertension with probable secondary 
headaches that began while on active duty.
 
The foregoing shows competent evidence both for and against 
the veteran's claim for service connection.  On balance the 
undersigned finds the record to be in equipoise both as to 
its quality and persuasiveness regarding the veteran's 
entitlement to service connection for hypertension.  The 
evidence favorable to the veteran primarily indicates that 
the hypertension had it onset in service as notated in 
service medical records.  The contrary evidence is centered 
in the opinion of the October 2003 VA examiner, who 
determined that the veteran's hypertension was not "due to 
service."   Where, however, the evidence is in equipoise 
reasonable doubt is to be resolved in the veteran's favor.  
Hence, entitlement to service connection for hypertension is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  What evaluation is warranted for post traumatic stress 
disorder from December 22, 2000?

Background and Analysis

In a rating decision of December 2003, the RO awarded service 
connection for PTSD and assigned a 50 percent disability 
rating effective December 22, 2000.

Between December 22, 2000 and October 14, 2003, the 
preponderance of the evidence is against finding that PTSD 
caused occupational and social impairment, with deficiencies 
in most areas.  The appellant was still employed, and there 
was no evidence that PTSD was responsible for suicidal 
ideation, obsessional rituals which interfered with routine 
activities, or intermittently illogical, obscure, or 
irrelevant; speech.  There is no clinical evidence that PTSD 
caused near-continuous panic or depression affecting the 
veteran's ability to function independently, appropriately 
and effectively.  Finally, there was no evidence that PTSD 
caused a spatial disorientation, a neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.

As noted above, the criteria for a 70 percent rating 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this regard, a VA examination on 
October 15, 2003 revealed that the appellant was suffering 
from severe PTSD.  While he was working, his employer had 
provided multiple accommodations but for which the VA 
examiner concluded would have left the appellant 
unemployable.  The veteran showed evidence of dysphoria, 
anxiety, distress, and poor impulse control.  He complained 
that his symptoms were worsening.  While there was no 
evidence of suicidal ideation, no evidence of a gross 
impairment in thought processes or communication, no evidence 
of persistent delusions or hallucinations, no evidence of 
grossly inappropriate behavior, and no evidence that the 
appellant was in persistent danger of hurting self or others 
due to PTSD, on balance, the Board finds that a 70 percent 
rating is in order effective from October 15, 2003.

On March 18, 2004, the appellant was seen by Stephen 
FitzGerald, Ph.D., who found that the veteran suffered from 
significant PTSD which had reduced his functioning level to a 
base "survival" level.  The appellant's supervisors were 
noted to regularly complain about his ability to get to work 
and his need for time off.  The veteran was socially 
isolated, and his work pattern was erratic.  A Global 
Assessment of Functioning (GAF) score of 35 was assigned.   

Thereafter, on March 3, 2005, a VA outpatient examiner noted 
that the veteran had was forced to accept a retirement lest 
he be fired from his job.  The appellant showed evidence of a 
startle reflex, irritability, and he was judged to 
unemployable because it was "impossible" for the veteran to 
maintain a normal work schedule.  A June 2005 VA examiner 
stated that the veteran had severe occupational dysfunction 
and in the examiner's opinion his chance for successful 
employment is "nil," and assigned a GAF of 29.   
Accordingly, the Board finds that a total disability 
evaluation for PTSD is warranted for the period beginning 
March 18, 2004.




ORDER

Entitlement to service connection for hypertension is 
granted.

An evaluation in excess of 50 percent for PTSD is not 
warranted for the appellate period prior to October 15, 2003 

Entitlement to a 70 percent rating for PTSD for the period 
between October 15, 2003 to March 17, 2004, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a 100 percent rating for PTSD since March 18, 
2004, is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


